Case 5:19-cv-01647-RGK-KK Document 19-5 Filed 10/07/19 Page 1 of 3 Page ID #:1300




                    EXHIBIT 5
Case 5:19-cv-01647-RGK-KK Document 19-5 Filed 10/07/19 Page 2 of 3 Page ID #:1301

 Gutierrez vs. PCH Roulette, 23 Trials Digest 5th 2 (2001)




             23    Trials Digest 5th 2,   2001WL1897961     (Cal. Superior) (Verdict and Settlement Summary)


                                           Copyright (c) 2015 Thomson Reuters/West
                                          Superior Court, Santa Cruz County, California.

                                                   Gutierrez vs. PCH Roulette

 TOPIC:
 Synopsis: Lessees of vehicle allege consumer fraud against dealership

 Case Type: Contracts; Leased Goods; Automobile; Fraud; Business; Course and Scope of Employment

                                                  DOCKET NUMBER: 134555
 STATE: California
 COUNTY: Santa Cruz
                                              Verdict/Judgment Date: July 18, 2001

 JUDGE: Richard 1 McAdams
 ATTORNEYS:
 Plaintiff: Sharon Kinsey, Law Offices of Sharon Kinsey, Soquel.
 Defendant: Michael T. Morrissey, Law Offices of Michael T. Morrissey, San Jose.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $21,724


Range: $l-$49,999
Gutierrez awarded $1,724 in general damages and $20,000 in punitive damages; permanent injunction against defendant
PCH Roulette Inc. dba Courtesy Mitsubishi.

Trial Type: Jury

Trial Length: 9 days.

Deliberations: Not reported.

Jury Poll: Not reported.


TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
  According to Plaintiff: Two men claimed that they were defrauded in the leasing of a vehicle from an automobile
  dealership. The plaintiffs were Albert Melchor, a 28-year-old shipping and receiving clerk; and Juan Gutierrez, a
 45-year-old cook. The defendants were PCH Roulette Inc., a corporation, dba Courtesy Mitsubishi, an automobile
 dealership; and Mitsubishi Motor Credit Company, a corporate finance company. On November 14, 1996, plaintiffs


 : \          ©2017 Thomson Reuters. No claim to original ITS. Government Works.                                1
                                                                                                                      EXHIBIT 5
                                                                                                                      PAGE 574
Case 5:19-cv-01647-RGK-KK Document 19-5 Filed 10/07/19 Page 3 of 3 Page ID #:1302

 Gutierrez vs. PCH Roulette, 23 Trials Digest 5th 2 (2001)


    leased a 1997 Mitsubishi Montero from defendant Roulette. Plaintiffs are Hispanic and speak primarily Spanish. They
    read and speak minimal English. Defendant conducted the lease transaction primarily in Spanish, but failed to provide
    plaintiffs with a Spanish language contract. Furthermore, defendant conducted all financing discussions in English
    and filled out a credit application for plaintiffs.
   Plaintiff Melchor took possession of the subject vehicle on November 14, 1996. He made payments of $540.03 per
   month through March 1997. On the afternoon of April 28,1997, plaintiffs returned to defendant to find a less expensive
   vehicle. While they were there, Roberto Ayala, a salesman acting as the employee of defendant Roulette and within the
   course and scope of his employment, approached plaintiffs. Ayala spoke to plaintiffs in Spanish. Plaintiffs explained
   why they had come. Ayala stated that he wanted a vehicle like theirs and ‘would take the vehicle off their hands/ Using
   a blank form from the dealership, Ayala wrote the following: Transfer of Property... Santa Clara, April 28,1997...To
   Whom It May Concern...! hereby certify that on this date, I am receiving at my workplace a Mitsubishi Montero,
   LS, 1997, Lie. Plate #3UAR766, Calif. - Exp. Nov./97 - To My Entire satisfaction with all rights and obligations -
   Received - Roberto Ayala @2407660/ Ayala took the vehicle and all paperwork. Ayala provided a mailing address of
   P.O. Box 12173, San Francisco, Ca. 94112, for plaintiffs to send him the statements each month. Plaintiffs thereafter
   mailed the statements each month to Ayala. Due to nonpayment, defendant Mitsubishi repossessed the vehicle from
   Ayala in August 1997 and sold it on September 9,1997. Defendant Mitsubishi then began a collection action against
   plaintiffs for a deficiency. Defendant learned the whereabouts of Ayala after contacting plaintiff Gutierrez. Plaintiffs
   sued defendants for violations of the Vehicle Leasing Act; Civil Code § 1632; Consumers Legal Remedies Act; and
   Unlawful Business Practices Act.


 CLAIMED INJURIES
  NA


CLAIMED DAMAGES
 According to Plaintiff: $1,200 down payment; trade-in of 1997 Ford Mustang; payments of $540.03 per month from
 November 14,1996 through March 1997 and insurance payments of $500; punitive damages and permanent injunction
 against defendant Roulette for unlawful business practices.


SETTLEMENT DISCUSSIONS
According to Plaintiff: Demand: $73,670 at mandatory settlement conference in February 2001. Offer: $10,000 at
mandatory settlement conference.


COMMENTS
According to Plaintiff: The jury found in favor of plaintiffs by clear and convincing evidence that defendant PCH
Roulette Inc. dba Courtesy Mitsubishi was guilty of fraud, oppression or malice in their conduct towards plaintiffs. Due
to the judge's instructions to the jury during the punitive damages phase, the jury took two full days deciding on an
amount of punitive damages.

Defendants have filed a notice of appeal.


Trials Digest, A Thomson/West business
Santa Cruz County Superior Court




End of Document                                              © 2017 Thomson Reuters. No claim to original U.S. Government Works.



 /5 v         © 201 f   \   hornson Reuters. No claim to original U.S. Government Works.                                      2
                                                                                                                                   EXHIBIT 5
                                                                                                                                   PAGE 575
